DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Claims 54, 64, 90, 96, 172, and 175 were canceled and claims 178-183 were added.
Claims 63, 65, 70, 74, 82, 95, 105, 114, and 171, 173, 174, and 176-183 are pending.
Claims 70, 74, 82, 105, 174, and 176 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2019. Claim 173 was erroneously listed as rejected in previous actions.  This was propagated from a typographical error in the restriction requirement of 11/27/2018.  Claim 173 depends from withdrawn claim 82 and so should have been listed in group III, not elected group II, and so is considered to be withdrawn from consideration.  
Claims 63, 65, 95, 114, 171, 173, and 177-183 are under consideration.
Rejections not reiterated are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 179-183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 178 and 179 are indefinite because, while they appear to be drawn to compositions of matter (“The oligonucleotide”), they also appear to recite a method step (“the oligonucleotide hybridizes with the mRNA transcript to form a duplex region that prevents or inhibits single stranded exonuclease mediated degradation of the mRNA transcript”). This causes confusion as to whether or not the claims are directed to a product or a method of use and renders the claims indefinite.  See MPEP 2173.05(p). 
Claims 180 and 181 require that “the oligonucleotide does not comprise a stretch of three or more guanosine nucleotides”. The claims are indefinite because it is unclear what is intended by the term “stretch”. In one interpretation , the claims are meant to e.g. precluding 3 guanosines within a 5 nucleotide stretch of the oligonucleotide. 
Claims 182 and 183 require that the recited oligonucleotide “does not have a sequence that is greater than 50% G-C content.”  These claims are indefinite because the open language (“does not have a sequence”) makes it unclear what portion of the oligonucleotide is to be used to calculate the percentage of G-C content.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63, 65, 95-96, 114, 171, and 177-179 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (US 20030125276 of record) in view of Ward et al (Nucl. Acids Res. 42(9): 5871-5879, and including Supplementary Data, 15 pages, 2014, of record) and Hardy et al (US 20120322851, of record), and taken with the evidence of Greenberg et al (Proc. Nat. Acad. Sci. USA 92: 12347-12351, 1995, of record).
Greenberg taught that the first nine nucleotides of the human Factor VII mRNA expressed in liver were 5’-GUCCCAUGG-3’.  See Fig. 1 on page 12348. 

Bennett SEQ ID NO: 16   5’- GAGTACTCCATGGGACCCCA-3.’

The underlined subsequence above is perfectly complementary to the first 9 nucleotides of the Factor VII mRNA disclosed by Greenberg as being expressed in liver.  
       Factor VII mRNA              5’-GUCCCAUGG-3’
                                 :::::::::                         
       Bennett SEQ ID NO: 16    3’-ACCCCAGGGTACCTCATGAG-5’

Accordingly, Bennett taught an oligonucleotide of 20 nucleotides in length of formula 5’-X1-X2-3’ wherein X1 comprised 16 nucleotides, with the 3’-most nine nucleotides of X1 being perfectly complementary to the first nine nucleotides of an mRNA expressed in a human liver cell, and X2 being 4 nucleotides. Moreover, the oligonucleotide comprised a phosphorothioate linkage and other modifications (2’-MOE and 5’-methylcytosine). 
Bennett taught that a preferred a nucleotide modification was the use of LNA residues (paragraph 39) however, Bennett did not teach an oligonucleotide consisting of 
Ward investigated antisense oligonucleotides designed to inhibit gene expression by steric inhibition of translation as an alternative to those designed to recruit RNase H.  See abstract. Sequence-matched antisense oligomers of several different chemistries including gapmer, uniform 2’-methoxyethyl, uniform 2’-O-methy, and a variety of mixmers comprising patterns of alternating DNA and constrained ethyl nucleotides or 2’-methoxyethyl and constrained ethyl nucleotides, were prepared and used to inhibit several different target sites in 3 different mRNAs.  See page 5874, second and third full paragraphs, and Supplemental Figure 4. Generally comparable levels of inhibition were obtained with the various chemistries (Supplemental Fig. 4). Ward indicated that the application of steric blocking ASOs to promote RNA degradation allows one to explore more nucleotide modifications than tolerated by RNase H or RISC-dependent ASOs, with the goal of improving ASO drug properties.
Hardee taught that antisense oligonucleotides could function by RNase H-dependent and RNase H-independent mechanisms, and that mixmers were a class of RNase H-independent oligomers (paragraph 81). Hardee taught that mixmers could comprise a contiguous nucleotide sequence of repeating pattern of nucleotide analogue and naturally occurring nucleotides, or one type of nucleotide analogue and a second type of nucleotide analogues. For example, every second or every third nucleotide is a nucleotide analogue, such as LNA, and the remaining nucleotides are DNA or are a 2' substituted nucleotide analogue (paragraph 108). Hardee also taught that mixmers could consist of LNA and 2’-O-methyl nucleotides (paragraphs 68 and 134).

With regard to claim 95, and the requirement for a 2’-O-methyl modification, Bennett taught that the oligonucleotides of the invention could contain such residues (paragraph 38), and Hardee indicated that mixmers could consist of LNAs and 2’-O-Me nucleotides (paragraphs 28 and 134).
With regard to claim 114, the oligonucleotides of Bennett may be formulated in a carrier such as a liposome or an excipient (paragraphs 53, 56, 58-62, and 75-93).
With regard to claim 171, absent evidence to the contrary, there is no distinction between the mRNA of Greenberg and a synthetic mRNA. 
The limitations of instant claims 178 and 179 are considered to be inherent in the structure of the oligonucleotide rendered obvious by the combined references. See MPEP 2112.
Thus the invention as a whole was prima facie obvious.

Claims 63, 65, 95, 114, 171, 173, and 177-179 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fett et al (US 20020019359) in view of Ward et al (Nucl. Acids Res. 42(9): 5871-5879, and including Supplementary Data, 15 pages, 2014, of record) and Hardy et al (US 20120322851, of record).
Fett taught methods of antisense inhibition of angiogenin expression.  See title and abstract. Angiogenin is synthesized predominantly by the adult liver. See paragraph 88. The antisense oligonucleotides of Fett are preferably 15-18 nucleotides in length (paragraph 68), and may be preferably targeted to the transcription start site (paragraph 69). Thus Fett is considered to teach oligonucleotides of 15-18 nucleotides in length that are targeted to the first 15-18 nucleotides of angiogenin mRNA, and so the 3’-most nucleotide is complementary to the first transcribed nucleotide of the mRNA. 
Fett did not teach such an oligonucleotide consisting of alternating LNA nucleotides and 2' O-methyl nucleotides or alternating deoxyribonucleotides and LNA nucleotides.
Ward investigated antisense oligonucleotides designed to inhibit gene expression by steric inhibition of translation as an alternative to those designed to recruit RNase H.  See abstract. Sequence-matched antisense oligomers of several different chemistries including gapmer, uniform 2’-methoxyethyl, uniform 2’-O-methyl, and a variety of mixmers comprising patterns of alternating DNA and constrained ethyl nucleotides or 2’-methoxyethyl and constrained ethyl nucleotides, were prepared and used to inhibit several different target sites in 3 different mRNAs.  See page 5874, second and third full paragraphs, and Supplemental Figure 4. Generally comparable levels of inhibition were 
Hardee taught that antisense oligonucleotides could function by RNase H-dependent and RNase H-independent mechanisms, and that mixmers were a class of RNase H-independent oligomers (paragraph 81). Hardee taught that mixmers could comprise a contiguous nucleotide sequence of repeating pattern of nucleotide analogue and naturally occurring nucleotides, or one type of nucleotide analogue and a second type of nucleotide analogue. For example, every second or every third nucleotide is a nucleotide analogue, such as LNA, and the remaining nucleotides are DNA or are a 2' substituted nucleotide analogue (paragraph 108). Hardee also taught that mixmers could consist of LNA and 2’-O-methyl nucleotides (paragraphs 68 and 134).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligomers of Fett to comprise a pattern of modifications that provided an RNase H-independent mechanism of action.  One would have been motivated to do so in the process of optimizing the potential drug properties of the oligonucleotides as suggested by Ward. In so doing it would have been obvious to have considered various alternative patterns of modifications such as the mixmer patterns of Hardee in which LNA residues alternate with DNA or 2’-O-methyl-modified nucleotides.  Absent evidence of secondary considerations, the various available modification patters are considered to be obvious equivalents of each other. Accordingly, it would have been obvious to have arrived at an antisense oligonucleotide of Fett of 15-18 nucleotides in i.e. the first 15-18 nucleotides from the transcription start site) and which has a mixmer comprising alternating LNA and DNA or LNA and 2’-O-methyl nucleotides. It is further noted that modified nucleotides such as LNA and 2’-O-ME nucleotides are considered to be obvious equivalents of deoxynucleotides having the same base inasmuch as they will form base pairs with the same nucleotides and are therefore functional equivalents absent evidence of secondary considerations.
Thus claims 63, 65, 95, and 177 were prima facie obvious.
With regard to claim 114, the oligonucleotides of Fett may be formulated in a carrier (paragraph 79 and claim 10).
With regard to claims 171 and 173, absent evidence to the contrary, there is no distinction between the mRNA of Fett and a synthetic mRNA. 
The limitations of instant claims 178 and 179 are considered to be inherent in the structure of the oligonucleotide rendered obvious by the combined references. See MPEP 2112.
Thus the invention as a whole was prima facie obvious.

Claims 180-183 are rejected under 35 U.S.C. 103 as being unpatentable over Fett et al (US 20020019359), Ward et al (Nucl. Acids Res. 42(9): 5871-5879, 2014, of record) and Hardy et al (US 20120322851, of record) as applied to claims 63, 65, 95, 114, 171, 173, and 177-179 above, and further in view of Sheng et al (J. Biol. Chem. 289(18): 12520-12534, 2014) and the evidence of GenBank Sequence ID: NC_000014.9 (partial sequence attached).

Fett did not disclose the sequence of an oligonucleotide targeted to an angiogenin transcription start site or the sequence of the angiogenin mRNA to which they were complementary.
Sheng mapped angiogenin transcription control regions and transcription start sites and determined that there was a liver specific start site at position 21,156,940, and another start site associated with a  universal promoter active in a variety of organs including liver at 21,152,776. See first full paragraph on page 12522, right column. The position numbering is based on human species genomic assembly version, GRCh37/hg19.  See first paragraph of Experimental Procedures on page 12521. Sheng did not disclose the sequence surrounding these transcription start sites, but did disclose the sequence of positions 21166070 to 21166089 in Fig. 7B.  The PTO performed a BLAST search to locate this sequence on chromosome 14 and determined that it occupied nucleotides 20697911  to 21166089 of GenBank Sequence ID: NC_000014.9. Based on that information, the Office determined that the liver-specific transcription start site was located at position 20688781 of NC_000014.9, and the TSS associated with the universal promoter was located at position 20156416 of NC_000014.9. The sequences of the first 18 nucleotides of each site are:
Liver specific: cacacaactggaacccat
Universal:      tagatgcaaagcaggatt

It would have been obvious to one of ordinary skill in the art at the time of the invention to have made an antisense oligonucleotide of Fett, as modified by Ward and Hardy, that was 18 nucleotides in length and targeted either of the transcription start sites of Sheng because Fett indicated that antisense oligonucleotides targeting transcription start sites were among the preferred types of antisense oligonucleotides, and because 18 nucleotides was within the preferred size range of Fett. An antisense oligonucleotide of 18 nucleotides targeting the liver specific TSS would render obvious instant claims 182 and 183 because it is not more than 50% GC, and an antisense oligonucleotide of 18 nucleotides targeting the universal TSS would render obvious instant claims 180-183 because it is only 40% GC and lacks any GGG motif. Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
With regard to the rejection over Bennett, Ward, Hardy, and Greenberg, Applicant asserts that “Bennett does not disclose an oligonucleotide that is 10 to 50 nucleotides in length or 10 to 20 nucleotides in length that binds within 10 nucleotides of the mRNA transcript start site. This is unpersuasive because it is incorrect. SEQ ID NO: 


Conclusion
	No claim is allowed. It is noted that copending application 15/771321 appears to claim related subject matter to the instant claims, e.g. claims 70, 72-76, 80, 81, 85, 99, and 100 of the copending application.  However, each of these claims is an improper multiple dependent claim and is not currently considered for treatment on the merits. Should the claim dependency be corrected in that application, the claims will be considered as to whether or not they might provide the basis for obviousness type double patenting. 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax 
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635